DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 16, 18 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 2, 4, 5, 8, 9, 11, 12, 16, 18 and 19) recite: “select by the virtual acceleration manager the selected hardware accelerator based on the amount of data to be transferred”.  The examiner is unclear how an already selected hardware accelerator is selected again.  Since, the selected hardware accelerator is already selected, selecting the selected hardware accelerator based on the amount of data to be transferred and/or any criteria (i.e. speed) would lead to the same selected hardware accelerator.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (Pub 20160321113) (hereafter Pinto) in view of Bolic et al. (Pub 20160210167) (hereafter Bolic).

As per claim 1, Pinto teaches:
An information handling system, comprising: 
a plurality of hardware accelerator devices; and ([Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions.)
a processor subsystem having access to a memory subsystem and having access to the plurality of hardware accelerator devices, wherein the memory subsystem stores instructions executable by the processor subsystem, the instructions, when executed by the processor subsystem, causing the processor subsystem to: ([Paragraph 8], a virtualization manager providing an interface between the at least one hardware accelerator and the compute node, the virtualization manager comprising an address translation circuit adapted to translate, for the at least one hardware accelerator, virtual memory addresses into corresponding physical memory addresses to permit communication between the one or more hardware accelerators and the plurality of virtual machines.)
responsive to issuance of, by an application executing on a virtual machine of a hypervisor executing on the processor subsystem, an instruction triggering an event for use of a selected hardware accelerator device of the plurality of hardware accelerator devices, invoke a virtual acceleration manager of the hypervisor to handle the instruction; ([Paragraph 65], Send command to accelerator: the MCU for example controls when each hardware accelerator is triggered to start and stop a computation, for example using “start computation” and “stop computation” commands respectively.  [Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;  [Paragraph 92], Firmware executed by the MCU 402 is for example in charge of implementing a specific scheduling policy according to the QoS requirements of the applications.  [Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions. For example, for certain video processing operations such as video encoding or decoding, hardware implementations are able to provide faster processing times than software implementations.  [Paragraph 96], n operation 617, the VM scheduling properties are for example set, for example indicating that the VM is to have exclusive use of the accelerator or to configure the VM priority for time-shared scheduling of the accelerator, and the computation by the accelerator can be started.  [Paragraph 47], In particular, each of the virtual machines for example comprises a software module, provided for example by the hypervisor 212, implementing one or more virtual accelerator interfaces 308 that manage the interface between the virtual machine and a hardware accelerator via the hypervisor 212 and the FPGA virtualization manager 306.)
select by the virtual acceleration manager the selected hardware accelerator based on the amount of data to be transferred; and
distribute by the virtual acceleration manager the instruction to the selected hardware accelerator device. ([Paragraph 5], For many applications it is desirable that, in addition to the processing resources available in the compute node, one or more of the virtual machines may make use of hardware accelerators for performing certain functions. For example, for certain video processing operations such as video encoding or decoding, hardware implementations are able to provide faster processing times than software implementations. [Paragraph 89], Thus, in this case, the virtual machine comprises software and also a hardware implementation of the functionality that is to be accelerated. [Paragraph 96], In operation 617, the VM scheduling properties are for example set, for example indicating that the VM is to have exclusive use of the accelerator or to configure the VM priority for time-shared scheduling of the accelerator, and the computation by the accelerator can be started. [Paragraph 59], Attach accelerator: this command is for example used when time sharing and QoS functionalities are enabled. This command is for example used by the hypervisor to bind a virtual machine to an accelerator. The command for example comprises a parameter indicating how binding is to be implemented, e.g. the accelerator is dedicated to a VM or time shared. For example, the parameter indicates the QoS level, which could for example indicate the priority level of the VM in case of time sharing, or whether exclusive access to the accelerator is requested;)
However, Pinto does not explicitly disclose determine by the virtual acceleration manager an amount of data to be transferred between the processor subsystem and the selected hardware accelerator device; 
select by the virtual acceleration manager the selected hardware accelerator based on the amount of data to be transferred;
Bolic teaches determine by the virtual acceleration manager an amount of data to be transferred between the processor subsystem and the selected hardware accelerator device; 
select by the virtual acceleration manager the selected hardware accelerator based on the amount of data to be transferred; ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Pinto wherein a plurality of hardware accelerators are provide within a virtualized environment comprising virtual machine(s), an application running within the virtual machine issues an instruction to trigger an event which virtual acceleration manager (i.e. virtual accelerator interface of the hypervisor) to execute an instruction to use a selected hardware accelerator, into teachings of Bolic wherein an amount of data to be transferred to an accelerator is determined and accelerator is selected based on amount of data, because this would enhance the teachings of Pinto wherein by determining the size/amount of data to be transferred, proper (i.e. efficient) selection of accelerator can be determined based on current configuration and availability of resources needed.

As per claim 2, rejection of claim 1 is incorporated:
Bolic teaches wherein the instructions are further for causing the processor subsystem to select by the virtual acceleration manager the selected hardware accelerator based on individual interface speeds associated with each of the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time.)

As per claim 3, rejection of claim 2 is incorporated:
Bolic teaches wherein the individual interface speeds are interface speeds associated with Peripheral Component Interconnect Enhanced interfaces coupled to the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time. [Paragraph 36], In some examples, a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.) 

As per claim 4, rejection of claim 1 is incorporated:
Bolic teaches wherein the instructions are further for causing the processor subsystem to select by the virtual acceleration manager the selected hardware accelerator based on individual communication bandwidths associated with each of the plurality of hardware accelerator devices. ([Paragraph 41], the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218.  [Paragraph 46], A site of a shared data pool by the VMs may imply the maximum data transfer bandwidth. For example, VM1 204 assigned with 4 MB data pool may transfer as much as 4 MB data for each request to the hardware acceleration module 218, while VM2 208 assigned with 512 KB data pool may transfer as much as 512 KB data per request. When the two VMs contend for using the same application on the hardware acceleration module 218 and the acceleration procedures need to send more than 512 KB data, VM2 208 may be slower because it needs to send more requests to finish the entire acceleration. To provide the VMs with different maximum data transfer bandwidths, a split driver designer may regulate the size of the shared data pool in each VM's frontend driver and the privileged VM's backend driver at the frontend/backend driver loading time. [Paragraph 36], In some examples, a peripheral component interface express (PCIe) or similar interface may be employed as the communication channel and the direct memory access (DMA) technique for efficient transfer of data to and from the host server memory.)

As per claim 7, rejection of claim 1 is incorporated:
Bolic teaches wherein the plurality of hardware accelerator devices comprises a plurality of graphics processing units. ([Paragraph 3], Graphical processing unit (GPU)- and field programmable gate array (FPGA)-based hardware accelerators are also gaining popularity in the server industry. Accelerators speed up computationally intensive parts of an application.)

Claim(s) 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto in view of Bolic and further in view of Schardt et al. (Pub 20200177452) (hereafter Schardt).

As per claim 5, rejection of claim 1 is incorporated:
However, Pinto and Bolic do not explicitly disclose  wherein the instructions are further for causing the processor subsystem to select by the virtual acceleration manager the selected hardware accelerator based on individual performance indexes associated with each of the plurality of hardware accelerator devices.
Schardt teaches hardware accelerator is selected based on individual performance indexes associated with each of the plurality of hardware accelerator devices. ([Paragraph 97], Some specific examples are provided in FIGS. 28-33 to illustrate some of the concepts discussed above. The accelerator scoring catalog 2800 includes nine entries, one for each of nine different accelerators named Acc1 through Acc9 as shown on the left side of FIG. 28. The fourteen columns to the right of the Name column in the accelerator scoring catalog 2800 in FIG. 28 correspond, in order, to the accelerator scoring criteria 2705 through 2770 shown in FIG. 27… The Speed column includes a value that indicates speed of the accelerator. Again, for the ease of illustration, we assume four different speed ranges S1, S2, S3 and S4 are defined for the accelerators, and each accelerator will have a speed that lies within one of these defined ranges…)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Pinto and Bolic wherein a plurality of hardware accelerators are provide within a virtualized environment comprising virtual machine(s), an application running within the virtual machine issues an instruction to trigger an event which virtual acceleration manager (i.e. virtual accelerator interface of the hypervisor) to execute an instruction to use a selected hardware accelerator based on amount of data to be transferred, into teachings of Schardt wherein an accelerator is selected based on various attributes associated with each of plurality of hardware accelerator device, because this would enhance the teachings of Pinto and Bolic wherein by creating an accelerator scoring catalog which includes performance indexes associated with each hardware accelerators, an accelerator which satisfies the  acceleration requirement can be selected.

As per claim 6, rejection of claim 5 is incorporated:
Schardt teaches wherein each individual performance index is based on one or more of a memory type, a memory frequency, an internal bus width, interface speed, an available free memory, a task memory affinity percentage, and an available work load percentage of a hardware accelerator device associated with the individual performance index. ([Paragraph 97], Some specific examples are provided in FIGS. 28-33 to illustrate some of the concepts discussed above. The accelerator scoring catalog 2800 includes nine entries, one for each of nine different accelerators named Acc1 through Acc9 as shown on the left side of FIG. 28. The fourteen columns to the right of the Name column in the accelerator scoring catalog 2800 in FIG. 28 correspond, in order, to the accelerator scoring criteria 2705 through 2770 shown in FIG. 27… The Speed column includes a value that indicates speed of the accelerator. Again, for the ease of illustration, we assume four different speed ranges S1, S2, S3 and S4 are defined for the accelerators, and each accelerator will have a speed that lies within one of these defined ranges…)

As per claims 12 and 13.  These are method claims corresponding to the system claims 5 and 6.  Therefore, rejected based on similar rationale.

As per claims 19 and 20.  These are article of manufacture comprising non-transitory computer-readable medium claims corresponding to the system claims 5 and 6.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196